Citation Nr: 0216615	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for periodontitis for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant was separated from active duty in June 
1995 following over 20 years of active service.  

This matter originates from appeal of a July 2001 rating 
decision of the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO) that denied the 
veteran's claim for service connection for periodontitis for 
compensation purposes.  

With respect to the issue of entitlement to service 
connection for periodontitis, the Board notes that the RO has 
denied service connection for this disability solely on the 
basis that the veteran does not have a dental disability 
subject to service connection for compensation purposes.  It 
has not adjudicated whether service connection is warranted 
for dental disability for dental treatment purposes.  It does 
not appear that the veteran is seeking service connection for 
dental disability for treatment purposes, but if he does 
desire this benefit he should so inform the RO which should 
respond appropriately to any clarification provided by the 
veteran.


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim.

2.  The veteran's claimed dental disability for compensation 
purposes is periodontitis.



CONCLUSION OF LAW

The claim for entitlement to service connection for 
periodontitis for compensation purposes lacks legal merit.  
38 C.F.R. § 3.381(a) (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
required.  This is a claim for service connection for dental 
disability for compensation purposes.  The veteran was 
notified of the applicable laws and regulations (including 
the VCAA) pertaining to his claim in a May 2001 letter from 
the RO, the July 2001 rating decision and the March 2002 
statement of the case.  The Board notes that the pertinent 
facts are not in dispute and the law is dispositive.  
Therefore, there is no additional information or evidence 
which could be obtained to substantiate this claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
further developing this case for the accumulation of 
additional evidence.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Analysis

According to the applicable VA regulation at the time that 
the veteran's dental claim was received by VA in January 
2000, service connection for periodontal disease will be 
granted solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381 (2002).

The Board notes that the veteran claims that he should be 
granted service connection for compensation purposes for the 
dental disability, periodontitis, because periodontitis was 
well-documented in his service medical records.  It is true 
that periodontitis is well documented in the veteran's 
service medical records.  As noted above, however, 38 C.F.R. 
§ 3.381 provides that service connection for dental 
disability due to periodontal disease can only be granted for 
treatment purposes.  Since the pertinent facts are not in 
dispute and the law is dispositive, this claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for periodontitis for compensation 
purposes is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

